UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 10-2374


MIKE ANTHONY RICHARDSON,

                 Plaintiff – Appellant,

          v.

CAPTAIN JIM GRAY,

                 Defendant – Appellee,

          and

CITY OF MARION; CITY OF MARION POLICE DEPARTMENT; CHIEF
WILLIE SMITH; MARION D. MULLINS; ANNETTE GARNER, as parent;
DEAN BROWN, as guardian of Marion D. Mullins,

                 Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:08-cv-03539-RBH)


Submitted:   May 24, 2011                     Decided:   June 2, 2011


Before NIEMEYER, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mike Anthony Richardson, Appellant Pro Se. Douglas Charles
Baxter, RICHARDSON, PLOWDEN & ROBINSON, PA, Myrtle Beach, South
Carolina;  Michelle   Parsons  Kelley,  RICHARDSON,  PLOWDEN  &
ROBINSON, PA, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Mike Anthony Richardson appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have   reviewed   the     record    and    find   no    reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.       Richardson   v.       Captain     Gray,   No.   4:08-cv-03539-RBH

(D.S.C. Nov. 19, 2010).           We deny Richardson’s motions to appoint

counsel and for a transcript at government expense and dispense

with oral argument because the facts and legal contentions are

adequately    presented      in    the   materials     before   the   court   and

argument would not aid the decisional process.



                                                                       AFFIRMED




                                         3